Judge WELLS
concurring in part and dissenting in part.
I concur with the majority that there was no error in the trial.
I dissent from the majority on the issue of sentencing. I am persuaded that defendant’s actions in rendering aid to his victim required the finding of that mitigating factor. First, the evidence clearly established that defendant rendered aid to his victim. Second, such conduct should be encouraged in the sentencing process and is therefore reasonably related to the purpose of sentencing.
Should it be finally determined that trial courts are not required to find a mitigating factor of rendering aid to a victim by a perpetrator as a non-statutory factor, where the evidence supports such a finding, I would urge legislative consideration of making such circumstances a statutory mitigating factor.